Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Interview Summary
An examiner-initiated interview was conducted with attorney of record Jonathan Werner on 4/20/21 to see if inventor wanted to roll the limitation of claim 13 into claims 1 and 21 as an examiner amendment for the purposes of compact prosecution as claim 13 was previously indicated in the prior office action as being allowable subject matter. No agreement was met as applicant wished to continue prosecution of the newly amended claims 1, 21, and their respective dependents. In conclusion, no agreement was reached and the office action will be examined as originally filed as a result. 

Response to Amendment
Applicant amendments to claims 1,3-7,9-14, and 21-27 filed on 1/15/2021 are acknowledged by the examiner.
Claims 1,3-7,9-14, and 21-27 are pending.
Claims 1,3-7,9-14, and 21-27 are examined.

Response to Arguments
Applicant argues that Lee does not disclose “where the containment bag includes an opening configured to receive the handheld powered driver, such that a user may grasp a handle of the handheld powered driver through the containment bag” as recited as recited in amended independent claim 1, and that Lee also does not disclose or suggest at least “the sterile containment bag operable to form a barrier with adjacent portions of the coupler assembly to prevent contamination of the handheld powered driver while a user holds a handle of the handheld powered driver by grasping a portion of the 

Applicant argues that element 34 is not a handheld powered driver but is not persuasive. Examiner notes that 34 contains drive shafts and are thus considered as performing drive to the surgical instrument when in use. Examiner further notes in the new rejection down below that power driver 34 is capable of being held by one’s hand during removal and assembly and is thus considered as being a handheld powered driver. As a result, the examiner contends that Lee is still capable of disclosing the limitation.

In response to applicant's argument that Lee does not disclose a coupler assembly operable to releasably attach to an intraosseous device including an intraosseous needle and a handheld powered driver, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3-4, 9-12, and 21-25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lee et al (US 2004/0049205).

Regarding claim 1, Lee discloses a coupler assembly (Figure 16A) capable of being operable to releasably attach a device (14) and capable of attaching to an intraosseous (IO) needle and releasably attach a powered driver (34) and capable of attaching to a handheld powered driver for penetrating a bone of a patient with the IO needle, the coupler assembly comprising:
a coupler housing (62) including a first end (14) and a second end (304); 

a second end of the coupler assembly configured to releasably attach to the handheld powered driver (34 having drive shafts 304; Figures 4,13, and 16A) (power driver 34 is capable of being held by one’s hand during removal and assembly and is thus considered as being a handheld powered driver) (Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.); 
a portion of the coupler assembly including an elongated core (306) defining a receptacle (416; Fig. 13) configured to receive a portion of the intraosseous needle (414), the elongated core operable to be rotated with the intraosseous needle at an insertion site (306 rotates with 302 of the instrument 14; [0068]; Figures 4,13, and 16A); and 
a sterile containment bag (54) attached to the second end of the coupler housing (Figure 16A), the sterile containment bag operable to form a barrier with adjacent portions of the coupler assembly to prevent contamination of the intraosseous needle and/or a patient from the handheld powered driver (Figures 4,13, and 16A), 
wherein the containment bag includes an opening configured to receive the handheld powered driver (Figures 1-3), such that a user may grasp a handle of the handheld powered driver (51 of 34, see Figs 2-4)  through the containment bag (54) (the handheld drive 34 further comprises a handle 51 of 34 and is capable of being grasped by a user through the containment bag 54 during removal and assembly of the device and is thus capable of performing said function as it has the necessary associated structure) (Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.); and
wherein the coupler assembly is operable to allow the handheld powered driver to rotate the intraosseous device releasably attached to the first end of the coupler assembly without damaging the containment bag ([0068]; Figures 4,13, and 16A).

Regarding claim 3, Lee discloses wherein the containment bag is configured to contain the handheld powered driver (Figures 1-3). 

Regarding claim 4, Lee discloses where the containment bag is operable to be raised to a fully extended position with the handheld powered driver disposed therein (Figures 4, 13, and 16A).

Regarding claim 9, Lee discloses the rotatable elongated core (306) having a first end generally aligned with the first end of the coupler housing and a second end generally aligned with the second end of the coupler housing (Figures 4, 13, and 16A).

Regarding claim 10, Lee discloses where the coupler housing is configured to remain stationary relative to the elongated core during rotation of the elongated core (Figures 4, 13, 16A; [0068]).

Regarding claim 11, Lee discloses a flange (602 in Figure 4 that extends over 62, or inward extending flange of 62 in Figure 10) extending from the second end of the coupler housing (Figure 4).

Regarding claim 12, Lee discloses the flange is attached to the containment bag (602 attaches to bag 54, Figure 4), and where the flange is operable to remain stationary relative to the elongated core 

Regarding claim 21, Lee discloses a coupler assembly (Figure 16A) capable of being operable to releasably attach a device (14) and capable of attaching to an intraosseous needle and releasably attach a powered driver (34) and capable of attaching to a handheld powered driver (34; power driver 34 is capable of being held by one’s hand during removal and assembly and is thus considered as being a handheld powered driver) (Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.) comprising: 
a coupler housing (62); 
an elongated core (306) including a first end configured to receive a portion of the intraosseous needle (see Figures 4, 13, and 16A; end at 416 receives portion 414 of surgical instrument 14 and is capable of receiving a portion of an IO needle), the elongated core operable to be rotated with the intraosseous needle (306 rotates with 302 of instrument 14; [0068], Figures 4, 13 and 16A), and the elongate core operable to rotate relative to the coupler housing such that rotation of the elongated core rotates the intraosseous needle without rotating the coupler housing (306 rotates with 302 while housing 62 remains stationary, Figures 4, 13, and 16A; [0068]); 
a sterile containment bag (54) attached to an end of the coupler assembly, the sterile containment bag operable to form a barrier with adjacent portions of the coupler assembly to prevent contamination of the handheld powered driver (Figures 4, 13, and 16A) while a user holds a handle of the handheld powered driver by grasping a portion of the containment bag covering the handle (the handheld drive 34 further comprises a handle 51 of 34 and is capable of being grasped by a user through Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.).

Regarding claim 22, Lee discloses the flange is attached to the containment bag (602 attaches to bag 54, Figure 4), and where the flange is operable to remain stationary relative to the elongated core when the powered driver rotates the elongated core and the intraosseous device extending therefrom (Figure 4; [0068]).

Regarding claim 23, Lee discloses wherein the containment bag is configured to contain the handheld powered driver (Figures 4, 13, and 16A).

Regarding claim 24, Lee discloses wherein the containment bag is operable to be raised to a fully extended position with the handheld powered driver disposed therein (Figures 4, 13, and 16A).

Regarding claim 25, Lee discloses wherein the containment bag includes an opening (at end of 54) configured to receive the handheld powered driver (Figures 1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 


Claims 5-7 and 26-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al (US 2004/0049205) in view of Thompson (US 5,339,831).

Regarding claims 5-7, Lee discloses that applied above but does not disclose the containment bag further comprises a flap and an adhesive strip, the flap operable to close the opening in the containment bag and engage the adhesive strip to seal the opening in the containment bag, a flexible stay disposed on the opening of the containment bag, where the flexible stay includes a pair of free ends configured to be accommodated in respective clamps in a medical procedure tray. Thompson teaches a sterile containment bag (12) comprises a flap (26) and a securing strip (40), the flap operable to close the opening in the containment bag and engage the securing strip to seal the opening in the containment bag (Col. 4, lines 39-56), a flexible stay (42) disposed on the opening of the containment bag, where the flexible stay includes a pair of free ends configured to be accommodated in respective clamps in a medical procedure tray (ends of 42 are capable of being accommodated in clamps of a tray). While Thompson teaches the securing strip 40 can be hook and loop and does not specify adhesive, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use adhesive instead of velcro since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416. Furthermore, applicant has not provided any criticality as to using adhesive versus other known securing means like Velcro. Therefore, it would have been obvious to try adhesive as is a known suitable alternative to other fasteners for securing ends of the flap together. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the 

Regarding claims 26-27, Lee discloses that applied above but does not disclose the containment bag further comprises a flap and an adhesive strip, the flap operable to close the opening in the containment bag and engage the adhesive strip to seal the opening in the containment bag, a flexible stay disposed on the opening of the containment bag, where the flexible stay includes a pair of free ends configured to be accommodated in respective clamps in a medical procedure tray. Thompson teaches a sterile containment bag (12) comprises a flap (26) and a securing strip (40), the flap operable to close the opening in the containment bag and engage the securing strip to seal the opening in the containment bag (Col. 4, lines 39-56), a flexible stay (42) disposed on the opening of the containment bag, where the flexible stay includes a pair of free ends configured to be accommodated in respective clamps in a medical procedure tray (ends of 42 are capable of being accommodated in clamps of a tray). While Thompson teaches the securing strip 40 can be hook and loop and does not specify adhesive, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use adhesive instead of velcro since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416. Furthermore, applicant has not provided any criticality as to using adhesive versus other known securing means like Velcro. Therefore, it would have been obvious to try adhesive as is a known suitable alternative to other fasteners for securing ends of the flap together. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the bag of Okubo having the flap, stay and securing strip taught by Thompson to shape the opening of the bag and maintain the drape in position during use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8,944,069 Lee et al (US 2004/0049205).

It is clear that all the elements of the application claim 1 are to be found in patent claim 1 (as the application claim 1 fully encompasses patent claim 1). The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific. The patent also does not claim an elongated core defining a receptable configured to receive a portion of the intraosseous device, the coupler assembly is operable to allow the powered driver to rotate the IO needle releasably attached to the first end of the coupler assembly without damaging the containment bag. Lee teaches a coupler assembly comprising an elongated core (306) defining a receptacle (416; Fig. 13) configured to receive a portion of the intraosseous needle (414), the elongated core operable to be rotated with the intraosseous needle at an insertion site (306 rotates with 302 of the instrument 14; [0068]; Figures 4,13, and 16A); and wherein the coupler assembly is operable to allow the powered driver to rotate the intraosseous device releasably attached to the first end of the coupler assembly without damaging the containment bag ([0068]; Figures 4,13, and 16A).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the device of the ‘069 patent having the rotatable core taught by Lee for controlling the device.
The limitations of application claims 3-4 are found in patent claim 1.
The limitations of application claims 5-7 are found in patent claim 2.

Allowable Subject Matter
Claims 13-14 as presented in the claims filed 1/15/21 are allowed over the prior art of record. The following is an examiner’s statement of reason for allowance:
Claims 13 and 14 are allowed because 13 was rewritten into independent form incorporating all of the limitations of the base claim (claim 1 of the previous office action) while also overcoming the previous rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the previous Office action mailed 9/15/2020. Furthermore, claim 13 and 14 are allowable because the closest prior art of record (Lee; US 2004/0049205 A1) fails to disclose the incorporation of the device further comprising a spinner operable to releasably attach the intraosseous device to the first end of the coupler assembly. 
Claim 14 is allowed due to its dependency from claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANT T BENNETT/Examiner, Art Unit 3786                     


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786